July 5, 1922. The opinion of the Court was delivered by
The following statement appears in the record:
"This is an action brought by an administrator to recover damages for the alleged wrongful death of her intestate. After issues joined, the defendant below moved upon the pleadings for an order of reference as to certain alleged equitable issues arising thereunder. The motion was heard and refused, and from such refusal this appeal is taken."
The only exception is as follows:
"His Honor, the Circuit Judge, erred, it is respectfully submitted, in refusing the appellant's motion for an order of reference as to the equitable issues arising under paragraphs 5 and 6 of the complaint, and paragraphs 5 and 6 of the first defense contained in the answer; such refusal being an erroneous exercise of his Honor's discretion, operating to deprive appellant of a mode of trial to which it was entitled, to wit, a trial by the Court of the equitable issues arising under the pleadings."
The order is not appealable, unless there was error on the part of his Honor, the Circuit Judge, in the exercise *Page 145 
of his discretion, of which fact the appellant's attorneys have failed to satisfy this Court.
Appeal dismissed.